UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q o QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2012 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-54586 BOSTON THERAPEUTICS, INC. (Exact name of registrant as specified in its charter) Delaware 27-0801073 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1750 Elm Street, Suite 103, Manchester, NH (Address of principal executive offices) (Zip Code) 603-935-9799 (Registrant’s telephone number, including area code) 33 South Commercial Street Manchester, NH 03101 (Former address) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filero Smaller Reporting Companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).YesoNox Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Class Outstanding at August 6, 2012 Common Stock, $0.001 par value per share 17,348,206 shares BOSTON THERAPEUTICS, INC. FORM 10-Q TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 3 Item 1. Unaudited Condensed Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 17 Item 3.Quantitative and Qualitative Disclosures About Market Risk 19 Item 4.Controls and Procedures 20 PART II - OTHER INFORMATION 20 Item 1. Legal Proceedings 20 Item 1A. Risk Factors 20 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 21 Item 3. Defaults Upon Senior Securities 21 Item 4. Mine Safety Disclosures 21 Item 5. Other Information 21 Item 6. Exhibits 22 SIGNATURES 23 Except as otherwise required by the context, all references in this report to "we", "us”, "our", “BTI” or "Company" refer to the consolidated operations of Boston Therapeutics, Inc., a Delaware corporation, formerly called Avanyx Therapeutics, Inc., and its wholly owned subsidiaries. PART I - FINANCIAL INFORMATION Item 1.Unaudited Condensed Financial Statements 3 Boston Therapeutics, Inc. (Formerly Avanyx Therapeutics, Inc.) (A Development Stage Company) Balance Sheets (Unaudited) June 30, 2012 and December 31, 2011 June 30, December 31, ASSETS Cash $ $ Prepaid expenses Inventory, net Total current assets Property and equipment, net - Intangible assets Goodwill Other assets - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued expenses and other current liabilities Total current liabilities Advances - related parties Total liabilities COMMITMENTS AND CONTINGENCIES Stockholders’ equity: Preferred stock, $0.001 par value, 5,000,000 shares authorized, none issued and outstanding - - Common stock, $0.001 par value, 100,000,000 shares authorized,17,348,206 and 16,223,206 shares issued and outstanding at June 30, 2012 and December 31, 2011,respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ 4 Boston Therapeutics, Inc. Formerly Avanyx Therapeutics, Inc.) (A Development Stage Company) Statements of Operations (Unaudited) For the Three and Six Month Periods Ended June 30, 2012 and 2011 and the Period from Inception (August 24, 2009) through June 30, 2012 For the Three Months Ended For the Six Months Ended Period from Inception (August 24, 2009) to June 30, June 30, June 30, June 30, June 30, Revenue $ Cost of goods sold Gross margin ) ) (3
